Name: Commission Regulation (EC) No 850/2007 of 19 July 2007 amending Regulation (EC) No 378/2005 on detailed rules for the implementation of Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the duties and tasks of the Community Reference Laboratory concerning applications for authorisations of feed additives (Text with EEA relevance)
 Type: Regulation
 Subject Matter: research and intellectual property;  health;  food technology;  agricultural activity;  EU institutions and European civil service
 Date Published: nan

 20.7.2007 EN Official Journal of the European Union L 188/3 COMMISSION REGULATION (EC) No 850/2007 of 19 July 2007 amending Regulation (EC) No 378/2005 on detailed rules for the implementation of Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the duties and tasks of the Community Reference Laboratory concerning applications for authorisations of feed additives (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular the third subparagraph of Article 21 thereof, Whereas: (1) Regulation (EC) No 1831/2003 establishes a Community procedure for authorising the placing on the market and use of feed additives in animal nutrition. It provides that any person seeking authorisation for a feed additive or a new use of a feed additive is to submit an application for authorisation to the Commission in accordance with that Regulation (the application). (2) In addition, Regulation (EC) No 1831/2003 provides for the establishment of a Community Reference Laboratory (CRL) to carry out certain duties and tasks set out in Annex II thereto. That Regulation also provides that the CRL may be assisted by a consortium of National Reference Laboratories. (3) Regulation (EC) No 378/2005 lays down detailed rules for the implementation of Regulation (EC) No 1831/2003 as regards applications and the duties and tasks of the CRL. (4) Article 4(1) to Regulation (EC) No 378/2005 provides that the CRL is to charge applicants a fee for each application (the fee). In addition, Annex II to that Regulation sets out a list of the consortium of National Reference Laboratories. (5) The amount of the fee has never been adapted since the date of entry into force of Regulation (EC) No 378/2005 and should be increased to take account of experience gained since that date. (6) The Czech Republic, Ireland, Hungary and Finland have informed the Commission that the name or certain details of their National Reference Laboratories taking part in the consortium have changed. Accordingly, the list in Annex II to Regulation (EC) No 378/2005 should be replaced by the list in the Annex to this Regulation. (7) Regulation (EC) No 378/2005 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 378/2005 is amended as follows: 1. in Article 4, paragraph 1 is replaced by the following: 1. The CRL shall charge the applicant a fee of EUR 6 000 for each application (the fee).; 2. Annex II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 18.10.2003, p. 29. Regulation as amended by Commission Regulation (EC) No 378/2005 (OJ L 59, 5.3.2005, p. 8). ANNEX ANNEX II Community Reference Laboratory and consortium of National Reference Laboratories, as referred to in Article 6(2) COMMUNITY REFERENCE LABORATORY Joint Research Centre of the European Commission, Institute for Reference Materials and Measurements, Geel, Belgium. NATIONAL REFERENCE LABORATORIES OF THE MEMBER STATES Belgique/BelgiÃ «  Federaal Voedingslabo Tervuren (AFSCA-FAVV), Tervuren,  Vlaamse Instelling voor Technologisch Onderzoek (VITO), Mol. Ã eskÃ ¡ republika  Ã stÃ ednÃ ­ kontrolnÃ ­ a zkuÃ ¡ebnÃ ­ Ã ºstav zemÃ dÃ lskÃ ½ (Ã KZÃ Z), Praha. Danmark  Plantedirektoratets Laboratorium, Lyngby. Deutschland  Schwerpunktlabor Futtermittel des Bayerischen Landesamtes fÃ ¼r Gesundheit und Lebensmittelsicherheit (LGL), OberschleiÃ heim,  Landwirtschaftliche Untersuchungs- und Forschungsanstalt (LUFA) Speyer, Speyer,  SÃ ¤chsische Landesanstalt fÃ ¼r Landwirtschaft, Fachbereich 8  Landwirtschaftliches Untersuchungswesen, Leipzig,  ThÃ ¼ringer Landesanstalt fÃ ¼r Landwirtschaft (TLL), Abteilung Untersuchungswesen. Jena. Eesti  PÃ µllumajandusuuringute Keskus (PMK), JÃ ¤Ã ¤kide ja saasteainete labor, Saku, Harjumaa,  PÃ µllumajandusuuringute Keskus (PMK), Taimse materjali analÃ ¼Ã ¼si labor, Saku, Harjumaa. Ã ire/Ireland  The State Laboratory, Kildare. EspaÃ ±a  Laboratorio Arbitral Agroalimentario, Ministerio de Agricultura, Pesca y AlimentaciÃ ³n, Madrid,  Laboratori Agroalimentari, Departament dAgricultura, Ramaderia i Pesca, Generalitat de Catalunya, Cabrils. France  Laboratoire de Rennes, Direction gÃ ©nÃ ©rale de la concurrence, de la consommation et de la rÃ ©pression des fraudes (DGCCRF), Rennes. Italia  Istituto Superiore di SanitÃ , Dipartimento di SanitÃ alimentare ed animale, Roma,  Centro di referenza nazionale per la sorveglianza ed il controllo degli alimenti per gli animali (CReAA), Torino. Ã Ã ÃÃ Ã ¿Ã   Ã Ã Ã ³Ã ±Ã Ã Ã ®Ã Ã ¹Ã ¿ Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã Ã ¿Ã Ã Ã ¿Ã Ã Ã ½, Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã , Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ±. Latvija  Valsts veterinÃ rmedicÃ «nas diagnostikas centrs (VVMDC), RÃ «ga. Lietuva  NacionalinÃ  veterinarijos laboratorija, Vilnius,  KlaipÃ dos apskrities VMVT laboratorija, KlaipÃ da. Luxembourg  Laboratoire de contrÃ ´le et d'essais  ASTA, Ettelbruck. MagyarorszÃ ¡g  MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal (MgSzH) Ã lelmiszer- Ã ©s TakarmÃ ¡nybiztonsÃ ¡gi IgazgatÃ ³sÃ ¡g, KÃ ¶zponti TakarmÃ ¡nyvizsgÃ ¡lÃ ³ LaboratÃ ³rium  Nemzeti Referencia LaboratÃ ³rium, Budapest. Nederland  RIKILT-Instituut voor Voedselveiligheid, Wageningen,  Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Bilthoven. Ã sterreich  Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit (AGES), Wien. Polska  Instytut Zootechniki w Krakowie, Krajowe Laboratorium Pasz, Lublin,  PaÃ stwowy Instytut Weterynaryjny, PuÃ awy. Portugal  Laboratorio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria, Lisboa. Slovenija  Univerza v Ljubljani, Veterinarska fakulteta. Nacionalni veterinarski inÃ ¡titut, Enota za patologijo prehrane in higieno okolja, Ljubljana,  Kmetijski inÃ ¡titut Slovenije, Ljubljana. Slovensko  SkÃ ºÃ ¡obnÃ © laboratÃ ³rium  Oddelenie analÃ ½zy krmÃ ­v, Ã strednÃ ½ kontrolnÃ ½ a skÃ ºÃ ¡obnÃ ½ Ã ºstav poÃ ¾nohospodÃ ¡rsky, Bratislava. Suomi/Finland  Elintarviketurvallisuusvirasto/LivsmedelssÃ ¤kerhetsverket (Evira), Helsinki/Helsingfors. Sverige  Foderavdelningen, Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Uppsala. United Kingdom  The Laboratory of the Government Chemist, Teddington. NATIONAL REFERENCE LABORATORIES OF EFTA COUNTRIES Norway  LabNett AS, Agricultural Chemistry Laboratory, StjÃ ¸rdal.